An Appeale from a verdict and Judgmt given for the Deft att a Court of Sessions held att Jamacia for twenty-six pound Due by bill which was for a Servant which the Defendt by threats and Surprize had forced to engage by Indenture to Serve him Tenn yeares and sold him for the said Terme to the Appealt but pressently run away the Proceeding of said Court read and partyes fully heard the said Indenture and Disposall of ye said Servant appearing to bee obtained and Done Contrary to Law the Court reversed ye said Judgmt of the Court of Sessions and acquitt the Appealt from the said bill. The Costs of the Court of Sessions and this Court to bee paid equally between them.